Benham, Chief Justice,
concurring in part and dissenting in part.
While I agree with the majority that Mr. Williams’s conduct in violation of Standards 4 and 44 of Bar Rule 4-102 (d) requires that he be suspended from the practice of law, I do not join the majority’s imposition of a three-year suspension; instead, I would adopt the recommendation of the Special Master that Williams be suspended for one year, as that recommendation is more in keeping with the disciplinary action we have taken in similar cases. See, e.g., In re Woodall, 269 Ga. 747 (507 SE2d 433) (1998) (18-month suspension for violation of Standards 4, 23, 44, and 68); In the Matter of Evans, 264 Ga. 589 (449 SE2d 589) (1994) (nine-month suspension for violation of Standards 4, 44, 62, 63, 65, and 68); In the Matter of Stevens, 261 Ga. 426 (407 SE2d 761) (1991) (six-month suspension for violation of Standards 4, 21, 44, and 45); In the Matter of Buck Long, 259 Ga. 494 (384 SE2d 635) (1989) (one-year suspension for violation of Standards 44 and 68).
I am authorized to state that Presiding Justice Fletcher and Justice Sears join this dissent.